Citation Nr: 1143106	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1977 to August 1977, November 1986 to February 1987, and from April 23, 1991 to April 27, 1991.  He also served with the Air Force Reserve with the following periods of active duty for training (ACDUTRA): April 13, 1998 to May 21, 1998; May 4, 1999 to May 8, 1999; October 6, 1999 to October 10, 1999; November 15, 1999 to November 19, 1999; June 2, 2001 to June 16, 2001; and September 8, 2003 to September 15, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for prostatitis.  

In July 2009 the Board denied the Veteran's claim for service connection for prostatitis, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in April 2011 and May 2011 Order, the Court set aside the Board's July 2009 determination and remanded the claim to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 memorandum decision, the Court set aside and remanded the Board's July 2009 decision because the Board failed to return the April 2006 fee-basis examination report as inadequate because it did not offer a medical opinion that addresses the etiology of the Veteran's prostatitis.  Therefore, the claim must be remanded to the RO to provide the Veteran with a VA genitourinary examination and medical opinion to determine the etiology of the Veteran's prostatitis disability.

The Veteran claims that his prostatitis disability had its onset during Reserve service in 1999.  The term "active military service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2011).  Accordingly, the medical question to be resolved is whether the Veteran's prostatitis was incurred during any period of active duty or ACDUTRA.

Prior to the examination, the RO should obtain any relevant ongoing private treatment records from J. A., M.D., dated from October 2005 to the present, as well as any VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for prostatitis.  After the Veteran has signed any appropriate releases, those records should be requested, including ongoing private treatment records from J. A., M.D., dated from October 2005 to the present.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his attorney notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA genitourinary examination performed by a urologist or other qualified physician to determine the etiology of his claimed prostatitis disability.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current prostatitis had its onset during any period of active duty or ACDUTRA or is otherwise related to any period of active duty or ACDUTRA.  These periods of service are listed in the introduction.  A medical analysis and rationale must be included with the requested opinion.  The examiner should use his or her best judgment in rendering an opinion; if the examiner cannot reach a conclusion, he or she must thoroughly explain the basis for that conclusion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



